DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,277,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims in question are broader versions of those claimed in the parent case.  They do not feature any patentably distinct limitations.   
Claims 7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,277,368 in view of U.S. Patent Application Publication Number 2018/0033019 by Mora.  Mora shows that the user identifiers claimed in the parent case could comprise graphical icons in the same context of what is claimed in the parent (see paragraphs 42 and Figures 3A and 3B) of Mora.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The applicant did not disclose a scenario where the same messaging interface is displayed at a first client that sends a message and a second client that receives the message.  Figures 7-9 and the corresponding disclosure clearly show that different messaging interfaces are presented based on whether the client device is a sender or a receiver.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the presentation of the message" in the third limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether the applicant is referring the presentation at the first or second client device.
Claims 1, 8, and 15 recite the limitation "the message" in in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The second client is only previously claimed as displaying “a presentation of a message” but not a message itself.  It is unclear what the second client device is supposed to be removing.
Claims 1, 8, and 15 recite the limitation "the messaging interface" in the final limitation of each claim.  There is insufficient antecedent basis for this limitation in the claim.  The previous limitations suggest messaging interfaces at the first client and the second client so it is not clear which the applicant is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack.
As to claim 1, Choi teaches a method comprising: receiving a request to send a message to a user from a first client device (s102 in Figure 1), the user corresponds with a user identifier (paragraph 34); causing display of a presentation of a message within a message interface at the first client device (paragraph 28, outgoing mailbox) and at least a second client device associated with the client identifier (paragraph 28, incoming mailbox), based on the request to send the message (paragraph 28); receiving, from the first client device, an input that selects the presentation of the message (paragraph 45); causing display of a the user identifier that identifies the user; receiving a selection of the user identifier that corresponds with the user (paragraph 45, the first user selects a message that features the message ID of the recipient); and causing the second client device associated with the user to remove the message from the messaging interface (step s114 in Figure 1 and paragraph 46); however Choi does not explicitly teach that the message is to a plurality of users and that the user identifier is selected from a display of a set of user identifiers that identify the plurality of users that received the message.
Staack teaches a method for recalling a message comprising: receiving a request to send a message to a plurality of users from a first client device, the plurality of users comprising a user that corresponds with a user identifier (Figure 3, S1 and paragraph 32); allowing for selection of a user identifier that corresponds to a particular recipient (Figure 3, s4 and paragraph 33); and causing the message to be removed from the client device of the selected recipient (paragraph 62).
It would have been obvious to one of ordinary skill in the computer user messaging art at the time of the filing to combine the teachings of Choi regarding recalling messages with the teachings of Staack regarding recalling a message for one user that was sent to multiple users because people sending messages often send messages to more than one recipient and Staack provides a solution for preventing unintended recipients from receiving a message by mistake.
As to claim 2, see paragraph 61 of Staack.
As to claim 3, see paragraph 36 of Staack.
As to claims 4 and 5, see paragraph 35 of Staack.
As to claim 6, see paragraphs 41 and 46 of Choi and Figure 4.  Once deleted, the message will no longer be in the incoming mail box and thus a different message will occupy its place.  
As to claims 8-13 and 15-20, they are rejected for the same reasoning as claims 1-6, respectively.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2005/0124360 by Choi in view of U.S. Patent Application Publication Number 2004/0078439 by Staack in further view of U.S. Patent Application Publication Number 2019/0163333 by Kogan.
As to claims 7 and 14, the Choi-Staack combination makes claims 1 and 8 obvious however they do not explicitly teach that the user identifier has a graphical icon.
Kogan teaches that including a graphical icon with a user identifier in an inbox was well known (see paragraph 11).
It would have been obvious to one of ordinary skill in the computer messaging art at the time of the applicant’s filing to combine the teachings of Choi and Staack regarding displaying information about a user with the teachings of Kogan regarding a graphical icon because such information allows a user identifier to be recognizable as associated with a person/user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442